Citation Nr: 0327734	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis as a 
result of exposure to asbestos.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1944 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in May 2002, and a 
substantive appeal was received in June 2002.  

The veteran requested a hearing, but in April 2002, he 
withdrew his hearing request.  See 38 C.F.R. § 20.704(e) 
(2003).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


REMAND

In May 2003, the RO sent the veteran a letter detailing his 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO asked the veteran to 
respond within 30 days.  Recently, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), Court of Appeals invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court of Appeals made a conclusion similar to the one 
reached in Disabled American Veterans, supra (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court of 
Appeals found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, when providing the veteran with notice 
as required by the VCAA, the RO must explain to the veteran 
that a full year is allowed to respond to a VCAA notice.  

With respect to his claims of service connection, the veteran 
was afforded a VA medical examination and opinion in October 
2002.  Upon review of the examination report, however, the 
Board finds that it is not entirely clear.  Specifically, the 
examiner should state whether the veteran suffers from 
asbestosis, and if so, an opinion regarding etiology must be 
provided.  Next, the examiner is asked to provide an opinion 
regarding the etiology of the veteran's chronic pulmonary 
emphysema.  The examiner stated that it was "very likely 
that [the veteran's] emphysema was a combination of heavy 
inhibitation [sic] of smoke during his heavy duty smoking 
from age 18 until 1982."  The use of the word 
"combination" leads the Board to inquire whether there are 
any other contributory causes of the veteran's chronic 
pulmonary emphysema.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.  
The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent. 

3.  The RO should contact the examiner 
who authored the October 2002 VA medical 
examination report and ask that a 
supplemental report be completed.  
Specifically, the examiner must state 
whether the veteran suffers from 
asbestosis and, if so, an opinion 
regarding etiology should be provided.  
In addition, the examiner must indicate 
all of the causes of the veteran's 
chronic pulmonary emphysema and provide 
an opinion regarding the percentage 
responsibility of each cause stated.  A 
rationale for all conclusions should be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical opinion is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on 
appeal, for which a notice of 
disagreement has been filed, remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



